                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

CHAZMON JAMES                                                  CIVIL ACTION

VERSUS                                                         NO. 18-6059

WARDEN KEITH DEVILLE                                           SECTION “B”(2)


                                          ORDER

       The court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party

to file an objection to the Magistrate Judge’s Report and Recommendation, hereby

approves the Report and Recommendation of the United States Magistrate Judge and

adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that the petition of Chazmon James for issuance of a writ of

habeas corpus under 28 U.S.C. § 2254 be DISMISSED WITH PREJUDICE as time-

barred.

                                                             January
       New Orleans, Louisiana, this __________ day of ___________________, 2019.



                                        ________________________________________
                                         SENIOR UNITED STATES DISTRICT JUDGE
